          Case 1:19-cr-00791-ER Document 24 Filed 04/13/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                             OPINION AND ORDER

               -against-                                         19 Cr. 791 (ER)


 JOHN PIERRE DUPONT,


                           Defendant.



Ramos, D.J.:

       John Pierre Dupont (“Dupont”) is charged with one count of bail jumping pursuant to 18

U.S.C. §§ 3146(a)(1) and (b)(1)(A)(i) for failing to appear on charges related to wire fraud and

aggravated identity theft in the Southern District of New York. Before the Court is Dupont’s

motion to suppress statements made following his arrest in Oklahoma City, Oklahoma on

October 27, 2019. For the following reasons, Dupont’s motion is DENIED.

I.     BACKGROUND

A. Factual Background

       On March 13, 2019, Dupont was charged in the Southern District of New York with wire

fraud pursuant to 18 U.S.C. § 1343 and with aggravated identity theft pursuant to 18 U.S.C. §

1028A. No. 2:19-MJ-01179(JFM), Doc. 1. On March 18, 2019, he was arrested in his home in

California. Doc. 18 at 3. On March 19, 2019, Dupont appeared before a Magistrate Judge in the
               Case 1:19-cr-00791-ER Document 24 Filed 04/13/21 Page 2 of 7




neighboring District of Arizona 1 where he stated that his true name was John Pierre Dupont. 2

No. 2:19-MJ-01179(JFM), Doc. 2. The conditions of bail were set, and he was directed to

appear at the United States Courthouse for the Southern District of New York at 10:00 a.m. on

March 25, 2019. No. 2:19-MJ-01179(JFM), Doc. 6. Dupont signed an order acknowledging his

obligations and was released on $100,000 unsecured bond. Id. On March 25, 2019, Dupont

failed to appear. Doc. 1. For approximately seven months thereafter, Dupont evaded arrest.

Doc. 18 at 4.

           On October 27, 2019, Dupont was pulled over by police for driving through a three-way

stop sign in Oklahoma City, Oklahoma. Doc. 14, Ex. A (hereinafter “Incident Report”). 3 At the

traffic stop, the police officer asked Dupont for his driver’s license and insurance. Id. at 5.

Dupont gave the officer a California driver’s license bearing the name John Rinaldo. Id. The

officer ran a background check on the listed name and found an outstanding warrant for John

Rinaldo in the Southern District of New York. Id. The officer placed Dupont in investigative

detention, handcuffed Dupont behind his back, and secured him in the police car pending

identification. Id. After Dupont consented to a search of his pockets and wallet, the officer

found a Nevada driver’s license bearing the name of John DuPont. Id. The officer then asked

Dupont what his real name was, and Dupont responded by providing yet a third name, John

Reynolds. Id. At that point, the officer placed Dupont under arrest for giving false information

and transported him to the Oklahoma County Jail. Id.




1
 Rule 5(c)(2)(B)(i) of the Federal Rules of Criminal Procedure allows for a defendant to be arraigned in an adjacent
district to the district of arrest when “the appearance can occur more promptly there[.]”
2
 Dupont legally changed his name to John Pierre Dupont in California in 2012. Originally, his name was John Gary
Rinaldo. No. 2:19-MJ-01179(JFM), Doc. 1 at 3 n.1.
3
    The Incident Report has not been filed yet and was provided to the Court by counsel for Dupont.
                                                           2
           Case 1:19-cr-00791-ER Document 24 Filed 04/13/21 Page 3 of 7




       During the booking process, a second officer asked Dupont for his name while he was

being fingerprinted. Id. Dupont told the second officer that his name was Michael Reynolds.

Id. Dupont’s fingerprints came back showing that he was, in fact, John Rinaldo with a pending

warrant for fraud in the Southern District of New York. Id. Dupont was issued citations for

failure to stop for a stop sign and for giving false information. Id.

B. Procedural History

       On March 13, 2019, an arrest warrant for Dupont was issued in the United States District

Court for the Southern District of New York. No. 2:19-MJ-01179(JFM), Doc. 1. On June 13,

2019, a grand jury issued an indictment for wire fraud and aggravated identity theft. No. 1:19-

cr-00444(RMB), Doc. 2. Dupont’s trial on those charges is scheduled to begin on June 28, 2021.

No. 1:19-cr-00444(RMB), Doc. 37.

       On November 6, 2019, a grand jury in the Southern District of New York separately

issued an indictment for bail jumping against Dupont. Doc. 1. On January 15, 2021, Dupont

moved to suppress the post-arrest statement he made to the officer who booked him in Oklahoma

on the grounds that it was obtained in violation of his Fifth Amendment rights. Doc. 14. Dupont

attached the October 2019 Incident Report from the Oklahoma City Police Department to his

motion. On February 12, 2021, the Government opposed. Doc. 18.

II.    RELEVANT LAW

       The Fifth Amendment to the U.S. Constitution requires, in relevant part, that “[n]o person

. . . shall be compelled in any criminal case to be a witness against himself[.]” In the context of a

custodial interrogation, the Supreme Court has held that

       the prosecution may not use statements, whether exculpatory or inculpatory,
       stemming from custodial interrogation of the defendant unless it demonstrates the
       use of procedural safeguards effective to secure the privilege against self-
       incrimination. By custodial interrogation, we mean questioning initiated by law
       enforcement officers after a person has been taken into custody or otherwise
                                                  3
           Case 1:19-cr-00791-ER Document 24 Filed 04/13/21 Page 4 of 7




       deprived of his freedom of action in any significant way . . . . Prior to any
       questioning, the person must be warned that he has a right to remain silent, that any
       statement he does make may be used as evidence against him, and that he has a
       right to the presence of an attorney, either retained or appointed.

Miranda v. Arizona, 384 U.S. 436, 444 (1966). The Supreme Court has emphasized that the

protections prescribed by Miranda “are to ensure that the police do not coerce or trick captive

suspects into confessing, [and] to relieve the inherently compelling pressures generated by the

custodial setting itself, which work to undermine the individual's will to resist . . . .” Berkemer v.

McCarty, 468 U.S. 420, 433 (1984) (internal quotations omitted). Following Miranda, the

Supreme Court further explained that “a person subjected to custodial interrogation is entitled to

the benefit of the procedural safeguards enunciated in Miranda, regardless of the nature or

severity of the offense of which he is suspected or for which he was arrested.” Id. at 434. “It is

settled that the safeguards prescribed by Miranda become applicable as soon as a suspect's

freedom of action is curtailed to a ‘degree associated with formal arrest.’” Id. at 440 (quoting

California v. Beheler, 463 U.S. 1121, 1125 (1984)).

       Under Second Circuit precedent, “the term ‘interrogation’ under Miranda refers not only

to express questioning, but also to any words or actions on the part of the police (other than those

normally attendant to arrest and custody) that the police should know are reasonably likely to

elicit an incriminating response from the suspect.” Rosa v. McCray, 396 F.3d 210, 220-21 (2d

Cir. 2005) (internal quotations omitted). Moreover, the Second Circuit has adopted the “routine

booking question exception” posited by a plurality of the Supreme Court in Pennsylvania v.

Muniz, 496 U.S. 582, 601 (1990) and reasoned that “[r]outine questions . . . ordinarily innocent

of any investigative purpose, do not pose the dangers Miranda was designed to check.” United

States v. Gotchis, 803 F.2d 74, 79 (2d Cir. 1986). Accordingly, “‘pedigree’ questions that




                                                  4
             Case 1:19-cr-00791-ER Document 24 Filed 04/13/21 Page 5 of 7




pertain to administration or a defendant’s basic identification information do not trigger

Miranda.” United States v. Familetti, 878 F.3d 53, 57 (2d Cir. 2017).

          To determine whether the information at issue falls within the routine booking question

exception, the court must determine whether the information was gathered for ordinary police

administrative purposes or to illicit incriminating information from the defendant. See United

States v. Carmona, 873 F.2d 569, 573 (2d Cir. 1989). If the latter, the statements violate the

Fifth Amendment and must be suppressed.

III.      DISCUSSION

          Dupont seeks to suppress his statement to the Oklahoma City Police that his name was

Michael Reynolds which he made during his arrest on October 27, 2019. 4 Doc. 14 at 1. Dupont

argues the statements he made regarding his true name were made during a custodial

interrogation during which the police failed to advise him of his Fifth Amendment rights. Id. at

2. The Government avers that Dupont’s statement that his name was Michael Reynolds was

made in response to routine questioning during the administrative booking process and is

therefore exempt from Fifth Amendment protections. Doc. 18 at 6. Despite the incriminating

effect of Dupont’s statement, the Court finds it was merely a response to a pedigree question and

therefore the method of procuring Dupont’s statement did not violate Dupont’s Fifth Amendment

rights.

          Even following formal arrest, statements obtained during administrative booking

procedures are exempted from Miranda protections. E.g., United States v. Smalls, 719 Fed.


4
 The Government has agreed not to rely at trial on Dupont’s other statement, that his name was John Reynolds,
made during the traffic stop, rendering the motion moot as to that statement. Because Dupont’s statements made
during the traffic stop are not at issue, the Court need not determine whether the circumstances of the traffic stop
amounted to custodial interrogation. Moreover, since Dupont’s custodial status during fingerprinting is not a
materially disputed fact, an evidentiary hearing is not required. See United States v. Martinez, 922 F. Supp. 2d 322,
325 (S.D.N.Y. 2014) (“A defendant seeking a hearing on a suppression motion bears the burden of showing the
existence of disputed issues of material fact.”) (internal quotations omitted).
                                                          5
           Case 1:19-cr-00791-ER Document 24 Filed 04/13/21 Page 6 of 7




App’x 83, 85 (2d Cir. 2018) (“Miranda protections . . . do not apply during pedigree interviews

or normal booking procedures.”). In Miranda, “the Supreme Court was concerned with

protecting the suspect against interrogation of an investigative nature” and therefore Miranda

protections do not extend to “basic identifying data required for booking and arraignment.”

United States ex rel. Hines v. LaVallee, 521 F.2d 1109, 1112-13 (2d Cir. 1975).

       Of course, pedigree questions during administrative procedures are not exempt from

Miranda protections carte blanche. To determine whether a pedigree question implicates

Miranda, the Second Circuit requires an objective inquiry: “[s]hould the police have known that

asking the pedigree questions would elicit incriminating information?” Rosa, 396 F.3d at 222.

But the Court finds no such awareness in this case. The officer’s request for Dupont’s name

during fingerprinting is fundamentally a pedigree question. See United States v. Nogueira,

No.08-CR-876(JG), 2009 WL 3242087, at * 2 (E.D.N.Y. Oct. 6, 2009) (“It must be that

questions asked at the time of booking regarding an arrestee's name, aliases, date of birth,

address, place of employment and marital status fall within the purview of [the routine booking]

exception.”). Asking a suspect for their name in order to fingerprint them emphatically falls

within the “routine booking question exception which exempts from Miranda's coverage

questions to secure the biographical data necessary to complete booking or pretrial services.”

Pennsylvania v. Muniz, 496 U.S. at 601 (internal quotations omitted) (plurality found questions

regarding defendant’s name, address, height, weight, eye color, date of birth, and current age fall

within a “routine booking question exception” to Miranda protections).

       Nor does the Court find any abuse of the pedigree question exception that could

subsequently trigger Miranda. Applying the Second Circuit’s test, the record does not show the

second officer possessed the requisite awareness that his question to Dupont would elicit

incriminating information. The officer who processed Dupont was not the same officer who
                                                 6
            Case 1:19-cr-00791-ER Document 24 Filed 04/13/21 Page 7 of 7




initially stopped Dupont for the traffic violation and detained him for providing false

identification. Incident Report at 5. Moreover, “[a]n arresting officer cannot assume that when

he asks a suspect for their name he will be given a false answer.” Carmona, 873 F.2d at 573

(court held that requesting a name constituted essential identifying information for a suspect’s

booking and arraignment). In the Southern District of New York, “[s]imply because a defendant

gives false information in response to pedigree questions, and therefore renders the information

incriminating, does not mean that Miranda warnings [are] required.” United States v. Tavares,

No. 01 CR.1115(JFK), 2002 WL 31571662, at *6 (S.D.N.Y Nov. 18, 2002). Therefore,

Dupont’s response during fingerprinting that his name was Michael Reynolds did not violate his

Fifth Amendment right against self-incrimination. His statement, therefore, is not suppressible

as a matter of law.

IV.      CONCLUSION

         For the foregoing reasons, Dupont’s motion to suppress is DENIED. The Clerk of Court

is respectfully directed to terminate the motion, Doc. 14.

         SO ORDERED.

Dated:    April 13, 2021
          New York, New York



                                                             _______________________
                                                              Edgardo Ramos, U.S.D.J.




                                                 7
